             Case 1:19-cv-12564-MBB Document 2 Filed 12/23/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


                                      )
    AMERICAN CIVIL LIBERTIES UNION OF )
    MASSACHUSETTS and LAWYERS FOR     )
    CIVIL RIGHTS,                     )
                                      )
                       Plaintiffs,    )
                                                       Case No. 19-cv-12564
                                      )
                    v.                )
                                      )
    UNITED STATES DEPARTMENT OF       )
    HOMELAND SECURITY, IMMIGRATION )
    AND CUSTOMS ENFORCEMENT,          )
                                      )
                       Defendants.    )
                                      )
                                      )

    PLAINTIFFS’ MOTION TO SET 30-DAY DEADLINE FOR DEFENDANTS’
RESPONSE TO COMPLAINT IN ACCORDANCE WITH FOIA, 5 U.S.C. § 552(A)(4)(C)


              Plaintiffs the American Civil Liberties Union of Massachusetts (“ACLUM”) and

Lawyers for Civil Rights (“LCR”) (collectively, the “Plaintiffs”) move to set a thiry-day deadline

for Defendants the United States Department of Homeland Security (“DHS”) and Immigration and

Customs Enforcement (“ICE”) (collectively, “Defendants”) to respond to Plaintiffs’ complaint. In

support of this motion, Plaintiffs state as follows:

      1. On December 23, 2019, Plaintiffs filed a complaint in this Court under the Freedom of

          Information Act (“FOIA”).1

      2. Under the Federal Rules of Civil Procedure, United States agencies ordinarily have sixty

          days to answer a complaint. 2


1   5 U.S.C. § 552.
2   Fed. R. Civ. P. 12(a)(2).
            Case 1:19-cv-12564-MBB Document 2 Filed 12/23/19 Page 2 of 2



      3. However, FOIA sets the deadline for all defendants—without exception—at thirty days.3

      4. No “good cause” has been shown under FOIA for the Court to alter the thirty day deadline.4



             THEREFORE, Plaintiffs request that the Court grant this motion setting a thirty day

deadline for Defendants’ response to the complaint.


Date: December 23, 2019                               Respectfully Submitted,


                                                      /s/ Lauren Godles Milgroom______
                                                      Joel Fleming (BBO# 685285)
                                                      Lauren Godles Milgroom (BBO# 698743)
                                                      Block & Leviton LLP
                                                      260 Franklin St., Suite 1860
                                                      Boston, MA 02110
                                                      (617) 398-5600
                                                      joel@blockesq.com
                                                      lauren@blockesq.com

                                                      Matthew R. Segal (BBO #654489)
                                                      Daniel L. McFadden (BBO #676612)
                                                      American Civil Liberties Union
                                                      Foundation of Massachusetts, Inc.
                                                      211 Congress Street
                                                      Boston, MA 02110
                                                      (617) 482-3170
                                                      msegal@aclum.org
                                                      dmcfadden@aclum.org

                                                      Oren Nimni (BBO #691821)
                                                      Lawyers for Civil Rights
                                                      61 Batterymarch St.
                                                      Boston, MA 02110
                                                      (617) 988-0606
                                                      onimni@lawyersforcivilrights.org


3 5 U.S.C. § 552(a)(4)(C); American Civil Liberties Union Of Maine Foundation v. U.S. Dep’t of
Homeland Sec., 2:18-cv-00176-JDL, ECF No. 7 (D. Me. May 22, 2018) (resetting answer deadline
from 60 days to 30 days pursuant to 5 U.S.C. § 552(a)(4)(C)).
4   5 U.S.C. § 552(a)(4)(C).


                                                  2
